Citation Nr: 0120657	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-05 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 24, 1989, 
for the grant of service connection for hairy cell leukemia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

This appeal arises from a decision of the New York, New York, 
Department of Veterans Affairs (VA), Regional Office (RO).  
The Board of Veterans' Appeals (Board) made a initial 
determination on this matter in January 2001.  The veteran, 
however, appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which vacated 
the Board's January 2001 decision and returned the claim for 
further consideration.

The Board notes that a substantive appeal to the instant 
claim was noted in VACOLS as of January 23, 1996.  This 
substantive appeal is not associated with the claims folder.  
A Report of Contact was associated with the claims folder 
dated March 28, 1997.  The RO called the veteran to see if he 
had a copy of the VA Form 9 that was alleged to have been 
received on January 23, 1996, as neither the RO nor his 
accredited representative had a copy.  The appellant related 
that he also did not have a copy.  A new copy was sent to the 
veteran for completion and was received by the RO on May 23, 
1997.  Since the VACOLS system reflects that the initial 
substantive appeal was timely received in January 1996, the 
Board accepts jurisdiction over this claim.  Gold v. Brown, 7 
Vet. App. 315, 319 (1995) (The presumption of regularity 
supports the official acts of public officers and in the 
absence of clear evidence to the contrary it should be 
presumed that they have properly discharged their official 
duties.)

The Board notes that the veteran continues to raise the issue 
that a March 1986 rating decision was clearly and 
unmistakably erroneous (CUE) in denying service connection 
for leukemia.  A timely notice of disagreement (NOD) was not, 
however, received following the RO's March 1995 finding that 
the rating decision was not CUE, and accordingly neither a 
statement of the case was issued, nor a substantive appeal 
filed.  Hence, this issue is not in appellate status.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001).  In any event, the 
issue of CUE in the March 1986 rating decision is now moot 
based on the favorable decision discussed below.


FINDINGS OF FACT

1.  The veteran filed his initial application for service 
connection for leukemia on August 30, 1985.

2.  The veteran was first notified in a statement of the case 
issued on January 29, 1987 of rating decisions of March 24, 
1986 and January 16, 1987 that denied entitlement to service 
connection for leukemia.

3.  The veteran filed a timely notice of disagreement with 
the March 24, 1986 and January 16, 1987 rating decisions in a 
statement dated in October 1987.  

4.  A Statement of the Case was not issued by the RO until 
May 1991 which was timely appealed by the veteran. 

5.  A May 10, 1994 Board decision granted service connection 
for hairy cell leukemia.


CONCLUSION OF LAW

An effective date of August 30, 1985 for the grant of service 
connection for hairy cell leukemia is warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO received on August 30, 1985, the veteran's original 
claim (VA Form 21-526--Veteran's Application for Compensation 
or Pension) for entitlement to service connection for hairy 
cell leukemia.  In November 1985, the RO sent a letter to the 
veteran at the address noted on his claim.  This letter 
indicated that further action on his claim was awaiting 
evidence that was being obtained from his private physicians 
and St. Peter's Hospital.  The RO was also awaiting the 
receipt of his military records.  These records were received 
and the veteran underwent a VA examination in December 1985.  
Service medical records, VA examination report and private 
medical records were reviewed.  By rating decision of March 
4, 1986, service connection was denied for hairy cell 
leukemia.  A March 13, 1986 letter was sent to the veteran 
notifying him that service connection for leukemia was 
denied.  The veteran was also notified of his appellate 
rights, specifically, that he had one year in which to file a 
notice of disagreement (NOD) with this decision.  This letter 
was sent to the address listed by the veteran on his original 
claim in August 1985 and on the cover sheet for his VA 
compensation examination in December 1985.  The latter was 
apparently completed and signed by the veteran.

On March 24, 1986, the RO completed a VA Form 21-6789 
(Deferred or Confirmed Rating Decision).  In this rating 
decision, the RO indicated that it had reviewed additional 
private medical evidence, but still determined that service 
connection was not warranted for leukemia.  

In April 1986, several news articles and duplicate service 
medical records were submitted by the veteran to the RO.  A 
letter from Congressman Stratton, was received by the RO in 
April 1986.  Congressman Stratton submitted to VA a letter he 
had received from the Assistant Commissioner of Labor on 
behalf of the veteran's claim.  He asked that the 
communication from the Assistant Commissioner of Labor be 
considered and that VA advise him of their actions.  A letter 
was sent to Congressman Stratton by the RO that same month.  
The letter informed the Congressman that the veteran's claim 
had been denied; that the veteran had been advised of the 
denial in a March 1986 letter; the veteran had been advised 
of his appellate rights; and that he had to make a written 
request for a personal hearing or write a statement 
indicating that he was in disagreement with the RO's decision 
and that he requested an appeal.

On August 7, 1986, the RO received a NOD from the veteran in 
which he asked that a statement of the case (SOC) be 
forwarded to him.

In September 1986, the RO wrote the veteran and asked him to 
clarify his claim.  They asked him to notify the RO if he was 
alleging that his disability was the result of ionizing 
radiation.  

Later in September 1986, the RO received medical evidence 
regarding the veteran's disability from William Maguire, MD.

On January 16, 1987, the denial of entitlement to service 
connection for hairy cell leukemia was confirmed and 
continued in another VA Form 21-6789.  This rating action was 
implemented after the RO's review of evidence received 
subsequent to the March 24, 1986 confirmed rating decision.  
On January 29, 1987, a SOC was issued to the veteran at his 
address of record.  In the SOC's Summary of Adjudicative 
Actions, it was indicated that the RO had made decisions on 
March 24, 1986 and January 16, 1987, which had again denied 
the claim for service connection for leukemia.  The veteran 
was informed that this letter and its attachments (SOC) were 
very important and needed to be read carefully.  It was 
explained that his argument or substantive appeal needed to 
be set out on an enclosed VA Form 1-9.  He was also informed 
that if the RO did not hear from him in 60 days it would be 
assumed that he did not intend to complete his appeal and the 
record would be closed.  A carbon copy of the letter and SOC 
was sent to his accredited representative.

On October 7, 1987, the veteran signed a VA Form 21-4138 
(Statement in Support of Claim), apparently addressed to VA, 
which indicated he had discovered that he had been exposed to 
"chemical activity" and ionizing radiation during his 
military service in Panama.  Referring to this contention, 
the veteran wrote, "I am requesting that my claim be 
reviewed."  He indicated in the statement that his 
representative had been changed effective September 30, 1987.  
Significantly, however, the copy of this letter in the claims 
file was not date stamped by VA as to the date of its 
receipt.

On May 23, 1988, the veteran signed another VA Form 21-4138 
presumably addressed to VA which noted that his treating 
physician/hematologist was convinced that his leukemia was 
caused by exposure to chemicals and/or ionizing radiation 
while serving as a soldier in Panama.  On the basis of 
recently enacted legislation concerning entitlement to VA 
compensation for veterans exposed to radiation, the veteran 
requested that his "claim" be "reopened."  Again, this 
letter was not date stamped by VA to indicate the date of its 
receipt.

On March 24, 1989, a letter was received from the veteran who 
requested that his claim of entitlement to service connection 
for hairy cell leukemia be reopened.  The veteran 
specifically stated that at the time of the letter, he was 
obtaining medical evidence which would establish that his 
hairy cell leukemia resulted from his exposure to toxins and 
radiation during active service.  He also related that when 
his case was previously before VA, his tumor, joint pain, and 
susceptibility to bruising were early indicators and symptoms 
of hairy cell leukemia.  The veteran's address on the 
statement was the same address reported on his original claim 
in August 1986.

Based on the statement received in March 1989, a claim for 
entitlement to service connection for hairy cell leukemia was 
adjudicated by the RO and eventually granted in a Board 
decision of May 1994.  By rating decision of May 1994, the RO 
implemented the Board's grant of service connection for hairy 
cell leukemia, effective July 28, 1989.  Notification of the 
Board's decision was not sent to the veteran at his last 
reported address, but rather to a "Cairo" address the 
appellant previously reported moving from in 1966.

In March 1995, a statement was received by the RO from the 
veteran's accredited representative stating, amongst other 
issues, that the veteran had continuously prosecuted his 
claim since 1985, and that he was entitled to an August 30, 
1985 effective date for service connection for hairy cell 
leukemia.  By rating decision issued later that month the RO 
assigned an effective date of March 24, 1989.  Notice of the 
amended rating decision was sent to the veteran at the 
"Albany" address of record later that month.

The veteran testified before a hearing officer at the RO in 
March 1998.  The veteran stated that he believed that VA 
failed in its duty to assist him in his pursuit to keep his 
claim going since 1985.  He testified that VA committed 
errors in addressing and mismailing pertinent documents.  He 
indicated that he was not sure how he received the SOC but he 
did not believe that it came through the mail.  He also 
stated that he was not given 60 days to submit his 
substantive appeal as the decision to deny service connection 
became "final" in March 1987, after only forty-eight days.  
Additionally, he testified that he sent out additional NODs 
in October 1987 and May 1988, yet never received a reply from 
VA.

In August 2000, the veteran testified at a videoconference 
hearing before the undersigned.  He stated that he was met 
with indifference on the part of the RO personnel in 
developing and pursuing his claim correctly.  He related that 
VA sent correspondence to the wrong address and to the wrong 
people.  He stated that on at least five different occasions, 
VA sent correspondence to an address where he had not lived 
at for 35 years.  He also testified that because of the 
negligence of the VA, he should be given a grant of an 
effective date from the date of initial claim.

II.  Analysis

In a decision of January 2001, the Board denied the veteran's 
claim of entitlement to an effective date earlier than March 
24, 1989 for the award of service connection for hairy cell 
leukemia.  This case was subsequently remanded by the Court 
so that the Board could further consider the claim and 
provide a more detailed reasons and bases for its decision.  
In the Joint Motion for Remand prepared by VA's General 
Counsel and the veteran's representative, three issues were 
raised for further discussion.  First, had VA performed its 
duties to notify and assist the veteran as required by the 
Veterans Claims Assistance Act of 2000 (VCAA)?  Second, in 
approving the motion the Court held that the reasons and 
bases articulated by the Board in its January 2001 were 
inadequate regarding the finding that the statements signed 
by the veteran in October 1987 and May 1988.  Finally, was 
the veteran properly notified of the RO's rating decision of 
March 24, 1986?

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with VA's duties to 
notify and assist the veteran.  See 38 U.S.C.A. § 5103, 
5103A.  The Board finds that the veteran and his 
representative have been informed of the pertinent 
laws/regulations regarding the matter on appeal and the 
reasons/bases of the RO's denial in the SOC of November 1995.  
Most significantly, this SOC notified them of the provisions 
at 38 C.F.R. § 3.400.  The veteran and his representative 
have also been provided multiple opportunities to present 
relevant evidence and contentions to include hearings in 
March 1998 and August 2000.  Finally, VA has obtained all 
pertinent records required to make an equitable decision in 
the matter on appeal.

The provisions of the VCAA become effective in the fall of 
2000, approximately two years after the issuance of the last 
supplemental statement of the case (SSOC) in June 1998.  See 
Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000).  Still, 
as the decision below is a full grant of all pertinent 
benefits sought on appeal by the appellant, it is immaterial 
whether or not VA fulfilled its duties to notify and assist 
under the VCAA.  Based on the Board's full grant of benefits, 
it is obvious that no reasonable possibility exists that 
further assistance would aid in the substantiation of the 
veteran's claim.  See 38 U.S.C.A. § 5103A(a)(2).  As the 
veteran and his representative have been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed themselves of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the Joint Motion for a Remand, the parties indicated 
anomalies in the claims file appeared to refute the 
presumption of administrative regularity that the enclosed 
documents had been filed in chronological order.  See Baldwin 
v. West, 13 Vet. App. 1, 5-6 (1999) (Government officials are 
presumed to have properly discharged their official duties 
unless rebutted by clear and convincing evidence to the 
contrary).  That is, VA had filed all documents of record in 
the order that they had been received irregardless of the 
date noted on the document.  The veteran's current claims 
file consists of three volumes.  In the first volume are 
documents dated from 1985 to 2001, roughly placed in the 
chronological order that they were received.  The second 
volume contains documents received from 1991 to 1992 and the 
third documents received from mid-1992 to 1994.  However, the 
first volume also contains documents received between 1991 
and 1994.  It is unclear to the Board why documents received 
at roughly the same time were placed in separate volumes.  
One possibility is that at some point over the years, one of 
these volumes may have become misplaced for a period of time.  
This possible scenario is suggested by a Report of Contact 
dated in October 1991 and contained in the second volume.  
Placed in this volume prior to the Report of Contact was a 
letter from a U. S. Congressman.  This Report of Contact 
indicated that the Congressman's office had been informed 
that the RO was "still searching" for the veteran's claims 
file.

Another troubling incident noted on a review of the claims 
file was that in August 1989 a statement from a widow of a 
veteran was sent to the appellant.  This letter included a 
statement "To Whom It May Concern."  That statement indicated 
that on or about June 8, 1989, she received correspondence 
from VA in connection with her late husband.  Enclosed inside 
of the envelope was a questionnaire intended for the 
appellant and since his address was indicated there, she 
promptly forwarded the papers to him.  A photocopy of the 
postmarked envelope is of record.

Regarding the statements signed by the veteran in October 
1987 and May 1988, these statements are photocopies, not 
original documents.  They are physically located in the 
claims file subsequent to a letter from the RO dated in 
September 1989 which requested that the veteran submit 
evidence regarding his claimed in-service exposure to 
radiation; and a photocopy of a March 1989 statement 
submitted by the appellant.  Again, these two statements are 
photocopies of the originals, however, the originals do not 
appear to be in the claims file.  Neither statement bears a 
date stamp indicating when they were received by VA, and 
there is no obvious indication that these statements were 
attached with some other document with such a date stamp.  In 
the statement signed in October 1987, the veteran referred to 
a meeting he had with his newly appointed representative on 
September 30, 1987.  A VA Form 23-22 (Appointment of 
Veterans' Service Organization as Claimant's Representative) 
reported that the representative identified in the October 
1987 statement had been appointed as the veteran's new 
representative before VA.  It was indicated that the date of 
this appointment was on September 30, 1987.  Thus, this 
appointment substantiates the claimed meeting of September 
30, 1987 and would attest to the veracity of the October 1987 
statement.  This circumstance suggests that the veteran 
likely completed the appointment on the date it was signed in 
October 1987 and submitted it to VA soon there after.  There 
is no evidence that the claims file has been tampered with by 
a party outside the control of VA.

Based on the failure of VA to properly date stamp when the 
statements signed in October 1987 and May 1988 were received, 
evidence that the statement signed in October 1987 was 
contemporaneously prepared and submitted with a VA Form 23-22 
date stamped received in September 1987, and the fact that 
there is evidence that part of the claims file may have been 
misplaced for a period of time resulting in documents not 
being incorporated in the chronological order they were 
received, the Board must conclude that there is clear and 
convincing evidence to rebut the presumption of 
administrative regularity.  Resolving any doubt in the 
veteran's favor, the Board will presume that the statements 
signed in October 1987 and May 1988 were received by VA on 
the date they were signed.  

The record is clear that the veteran was notified of the RO's 
denial of his claim for entitlement to service connection for 
leukemia in a letter issued on March 13, 1986.  It is just as 
clear that the veteran submitted a NOD to this decision in 
August 1986.  However, a review of the claims file reveals 
that the veteran was not notified of the unfavorable 
decisions of March 24, 1986 and January 16, 1987 until the 
issuance of the SOC on January 29, 1987.  These latter rating 
decisions were based on a review of medical evidence not 
before the RO on March 4, 1986, and, therefore, represent 
entirely new determinations on the issue of service 
connection.

A timely appeal to a rating decision consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2000).  A claimant, or his or her 
representative, must file a NOD with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  The 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a) (2000).  A substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC, and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. §  7105 (b)(1), (d)(3); 
38 C.F.R. § 20.302(b) (2000).

A NOD is considered to be a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the NOD must be in 
terms which can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the NOD must make that clear.  38 U.S.C.A. 
§  7105; 38 C.F.R. § 20.201 (2000).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or correspondence containing the 
necessary information.  If the SOC and any prior SSOC 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior SSOC.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 U.S.C.A. §  7105(d)(3)-(5); 
38 C.F.R. § 20.202 (2000).

Based on notification on March 13, 1986, a timely appeal of 
the March 4, 1986 rating decision should have been completed 
by March 13, 1987.  Even allowing for a 60 day period from 
the issuance of the SOC on January 29, 1987, in order to 
timely appeal the March 4, 1986 rating decision the veteran 
would have needed to submit a substantive appeal by at least 
April 1, 1987.  No further correspondence was received from 
the veteran until October 7, 1987.  

The veteran, however, was not notified of the rating 
decisions of March 24, 1986 and January 16, 1987 until the 
issuance of the SOC in January 1987.  As these decisions were 
based on medical evidence not before the RO on March 4, 1986, 
they constitute entirely new rating decisions to which the 
veteran could file a timely appeal.

The material submitted by the veteran in April 1986 discusses 
the incurrance of leukemia in veterans who were exposed to 
radiation from atomic/nuclear testing.  This evidence was 
reviewed by the RO in January 1987 in its denial for service 
connection.  In his statement of October 1987, the veteran 
requested that his "claim" be "reviewed" on the basis his 
in-service exposure to "chemical activity" and "ionizing 
radiation."  While he failed to specifically identity the 
claim, the Board finds that the language reasonably may be 
construed as an expression of disagreement with the decisions 
denying service connection for leukemia for which he was 
first notified in January 1987.  This finding is based on the 
material of April 1986 discussing a nexus between exposure to 
radiation and the occurrence of leukemia, material not 
reviewed by the RO until January 1987, and his discussion of 
his possible exposure to radiation in the statement of 
October 1987.  Subsequent to the veteran's October 1987 
statement, the RO did not issue another SOC on the issue of 
service connection for leukemia until May 1991.  A timely 
substantive appeal was filed in answer to this SOC and 
resulted in a favorable decision by the Board in May 1994.  
Thus, the veteran's appeal of the March 24,1986 and January 
16, 1987 rating decisions had remained open until the Board's 
grant of service connection in May 1994.

Even if the view is taken that the RO had waived the 
requirement for a NOD by notification in the form of a SOC in 
January 1987, the statement signed in October 1997 would 
still have perfected a timely appeal.  A liberal reading of 
this document, as discussed above, clearly shows that the 
veteran contended that the decisions of March 24, 1986 and 
January 16, 1987 were wrong and indicated the factual basis 
for this contention.  Thus, the statement of October 1987 
could just as easily be viewed as an adequate substantive 
appeal on the issue of entitlement to service connection for 
leukemia and the claim would have remained open until it was 
reviewed by the Board in May 1994.

The rating decisions of March 24, 1986, and January 16, 1987 
were based on the veteran's original claim of entitlement to 
service connection for hairy cell leukemia received on August 
30, 1985.  According to 38 U.S.C.A. § 5110(a), the effective 
date of an award of compensation based on an original claim 
for service connection will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
See also 38 C.F.R. § 3.400.  In claims for disability 
compensation, the effective date of the award of service 
connection can be the day following separation from active 
service or date entitlement arose, if the claim is received 
within one year after separation from active military 
service.  38 C.F.R. § 3.400(b)(2).  The veteran was separated 
from active service in October 1958.  His original claim for 
service connection for leukemia was not received until August 
30, 1985.  According to the letter received from Dr. Maguire 
in September 1986, the veteran was first diagnosed with hairy 
cell leukemia on April 21, 1975.  Thus, VA's receipt of the 
claim for entitlement to service connection was received many 
years after the veteran's separation from active service and 
a substantial time after this disease first arose.  

Based on these circumstances and the applicable laws and 
regulations, the earliest that the award of service 
connection for hairy cell leukemia can be granted is the date 
the original claim was filed by the veteran on August 30, 
1985.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as a matter of law and 
regulation, an effective date earlier than August 30, 1985 
cannot be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date of August 30, 1985, and no earlier, for the 
grant of service connection for hairy cell leukemia is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

